Citation Nr: 0516716	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total rating for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The veteran had active service from September 1977 to October 
1981 and from January 1984 to December 1989.

This matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, denied service connection for 
hearing loss and tinnitus.  It is noted that in the 
notification letter, entitlement to pension benefits was also 
denied.

In November 2002, the veteran filed a claim seeking service 
connection for right ear hearing loss, tinnitus, diabetes 
mellitus, and pension benefits.  Regarding the right ear 
hearing loss claim, the issue on appeal has been developed as 
entitlement to service connection for hearing loss; thus, it 
is listed as such on the title page.  Regarding the diabetes 
mellitus claim, this issue has not been adjudicated; it is 
referred to the RO.  This issue of entitlement to a total 
rating for pension purposes is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability as 
defined by VA regulation.

2.  A diagnosis of tinnitus has not been made.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1132 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hearing loss and 
tinnitus.  He maintains that he was exposed to excessive 
notice while working in as an engineman in service.

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection may also be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The regulations state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Establishing service connection requires medical diagnosis of 
current disability; medical, and in some circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

A review of the record has been accomplished.  The 
requirements for entitlement to service connection for 
hearing loss and tinnitus have not been met.  The veteran 
does not have a hearing loss disability as recognized by VA 
regulations and a diagnosis of tinnitus has not been made.  
The evidence establishes that during service the veteran 
worked as an engineman, and on reenlistment examination, high 
frequency hearing loss was noted, although on examination in 
October 1983 audiogram findings revealed normal hearing 
bilaterally.  See DD Form 214s and Service Medical Record 
dated in October 1983.  Additionally, on VA examination in 
April 2003, the veteran complained of hearing loss and 
tinnitus, and the VA examiner linked the veteran's hearing 
loss to military noise exposure.  

The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA "when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent".  38 C.F.R. § 3.385 (2004).  The findings made 
upon VA examination April 3002, failed to show that the 
veteran has a hearing loss disability as required by 
38 C.F.R. § 3.385.  The evidence is also void of a diagnosis 
of tinnitus.  See generally, Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

As previously noted, the veteran's assertions are 
acknowledged.  He has not claimed to be medically trained and 
the record does not demonstrate that he is.  He is not 
competent to render a diagnosis of hearing loss as defined by 
VA regulation and tinnitus, and relate those disorders to 
events of service.  Thus, his lay statements 


are insufficient to establish service connection.  Evidence 
that requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this case, such evidence has not been 
presented.  

In this case, the preponderance of the evidence weighs 
against the veteran's claim, and is not in equipoise.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001) (The benefit of the doubt rule is inapplicable 
when the evidence preponderates against the claim).  Thus, 
the appeal is denied.

(The veteran is encouraged to resubmit his claims if his 
hearing loss increases in severity and a diagnosis of 
tinnitus is made.)

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claims.  By rating decision dated in May 
2003, Statement of the Case dated in February 2004, and VA 
letter dated in November 2002, VA apprised the veteran and 
his representative of the law applicable in adjudicating the 
appeal, the reasons and bases for the VA decision, and the 
information and evidence needed to substantiate the claims.  
In the November 2002 letter, VA told the veteran that to 
substantiate his claims, he needed to demonstrate that he had 
sustained an injury in military service or a disease that 
began in or was made worse during military service; a current 
physical or mental disability; and a relationship between his 
current disability and injury, disease, or event in service.  
VA told the veteran that he should provide medical 
information and/or evidence about his doctor's records, 
medical diagnoses, and medical 


opinions.  VA also told the veteran that it would assist him 
with obtaining medical records, employment records, or 
records from other Federal agencies.  Additionally, based on 
the notice provided, VA, in essence, asked the veteran to 
submit all of the relevant evidence in his possession.  VA 
has fulfilled its duty to inform the veteran of the 
information and evidence needed to substantiate his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 1112 (2004).

It is also noted that compliance with 38 U.S.C.A. § 5103 
requires that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 1112.  In this case, the veteran's claims were initially 
adjudicated in May 2003 and VCAA notice was provided in 
November 2002.  Hence, there has been no Pelegrini violation.

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records associated with 
active duty and VA examination report dated in 2004.  
Additionally, the Board finds that the examination report is 
adequate for decision-making purposes.  The report contains 
complete audiogram findings and Maryland CNC Word Test 
scores.  In addition to the foregoing, by VA letter issued in 
November 2002, the veteran was told to inform VA of any 
additional dates and places of treatment, as well as any 
other pertinent information or evidence in the veteran's 
control.  Neither the veteran nor his representative has 
identified any outstanding evidence which could be used to 
support the issue on appeal.  VA has met its duty to assist 
the veteran in the development of this appeal and there is no 
need for further development.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(d).



No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

In November 2002, the veteran filed a claim seeking 
entitlement to a total rating based on pension benefits.  By 
letter issued that same month, the RO told the veteran that, 
among other things, it was working on his claim for 
nonservice-connected benefits.  Although the RO did not 
adjudicate the veteran's claim in the May 2003 rating 
decision, it told the veteran that pension benefits were 
denied in the notification letter.  By letter received in 
September 2003, the veteran, in essence, disagreed with that 
determination.  In the letter, the veteran stated that he 
"disagree[d] with each decision that wholly or partially 
denies any of [his] claims."  Thus, additional development 
is warranted.

When a notice of disagreement has been submitted, the veteran 
is entitled to a statement of the case.  38 C.F.R. § 19.26 
(2004).  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The case is remanded for the following action:

Issue a statement of the case responding 
to the September 2003 notice of 
disagreement with the denial of 
entitlement to a total rating for pension 
purposes.  The veteran and his 
representative are advised that they will 
have sixty days from the date of mailing 
of the statement of the case to submit a 
substantive appeal as to that issue.  
This matter should be returned to the 
Board if and only if a timely substantive 
appeal is filed and the claim remains in 
a denied stance.

The Board intimates no opinion as to the ultimate outcome of 
this matter.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


